DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Applicant argues, on page 15 last paragraph, that None of the Notargiacomo, Ke, and/or Berlin references teach or suggest scaling of the remote unit "during expansion of the distributed antenna system" by adding the at least one secondary component to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands; or (2) increase output power of the scalable remote unit. The examiner respectfully disagrees. Berlin remote expansion unit (RXU) modules are used in a distributed antenna system to add new bands (Berlin [0031] and/or to increase output power (Berlin [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art that RXU modules can be configured and coupled to the RAU modules at any time there is a need for new additional bands or increase in the output power. It would have been obvious to a person of ordinary skill in the art that such need may occur during system expansion. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.  .  Berlin [0076] discloses the RXU 184 creates additional flexibility of the system. Berlin [0083] discloses any number of RAUs 102 and RXUs 184 can be implemented. Thus, the application of Berlin RXA modules during expansion of the distributed antenna system".
Applicant argues, on page 17 first paragraph, that the word "expansion" in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, the limitation "during expansion of the distributed antenna system" is not excluded. On the contrary, adding frequency bands and increasing the output power of the distributed antenna system imply system expansion, and not during initial deployment. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.
Applicant argues, on page 17 second paragraph, that it would not be obvious to a person of ordinary skill in the art to enable scalability "during expansion of the distributed antenna system" based on any reference to a remote expansion unit (RXU) in the Berlin Reference. The examiner respectfully disagrees. A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.

Applicant argues, on page 17 third paragraph, requesting withdrawal of the rejection of dependent claims 2, 4, and 6-7 for their dependency from claim 1. The examiner respectfully disagrees. Since claim 1 is maintained rejected, dependent claims 2, 4, and 6-7 are also maintained rejected.
Applicant argues, on page 19 last paragraph, that None of the Notargiacomo, Ke, and/or Berlin references teach or suggest scaling of the remote unit "during expansion of the distributed antenna system" by adding the at least one secondary component to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands; or (2) increase output power of the scalable remote unit. The examiner respectfully disagrees. Berlin remote expansion unit (RXU) modules are used in a distributed antenna system to add new bands (Berlin [0031] and/or to increase output power (Berlin [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art that RXU modules can be configured and coupled to the RAU modules at any time there is a need for new additional bands or increase in the output power. It would have been obvious to a person of ordinary skill in the art that such need may occur during system expansion. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160. Berlin [0076] discloses the RXU 184 creates additional flexibility of the system. Berlin [0083] discloses any number of RAUs 102 and during expansion of the distributed antenna system".
Applicant argues, on page 20 second paragraph , that the word "expansion" in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, the limitation "during expansion of the distributed antenna system" is not excluded. On the contrary, adding frequency bands and increasing the output power of the distributed antenna system imply system expansion, and not during initial deployment. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.
Applicant argues, on page 20 second paragraph , that it would not be obvious to a person of ordinary skill in the art to enable scalability "during expansion of the distributed antenna system" based on any reference to a remote expansion unit (RXU) in the Berlin Reference. The examiner respectfully disagrees. A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power. Therefore, the combination of the Berlin, Notargiacomo, and Ke references teaches or 
Applicant argues, on page 20 last paragraph, requesting withdrawal of the rejection of dependent claims 9 and 11 for their dependency from claim 8. The examiner respectfully disagrees. Since claim 8 is maintained rejected, dependent claims 9, and 11 are also maintained rejected.
Applicant argues, on page 21 last paragraph, that no combination of the Notargiacomo, Ke, and/or Berlin references teaches or suggests all the claimed features of independent claim 12 for reasons similar to those described above with reference to independent claim 1. The examiner respectfully disagrees. Claim 12 is maintained rejected for the same reason of rejecting claim 1.
Applicant argues, on page 22 last paragraph, that None of the Notargiacomo, Ke, and/or Berlin references teach or suggest scaling of the remote unit "during expansion of the distributed antenna system" by adding the at least one secondary component to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands; or (2) increase output power of the scalable remote unit. The examiner respectfully disagrees. Berlin remote expansion unit (RXU) modules are used in a distributed antenna system to add new bands (Berlin [0031] and/or to increase output power (Berlin [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art that RXU modules can be configured and coupled to the RAU modules at any time there is a need for new additional bands or increase in the output power. It would have been obvious to a person of ordinary skill in the art that such need may occur during system expansion.  Berlin [0064] discloses if additional RF expanded by providing the RXUs 160. Berlin [0076] discloses the RXU 184 creates additional flexibility of the system. Berlin [0083] discloses any number of RAUs 102 and RXUs 184 can be implemented. Thus, the application of Berlin RXA modules does not preclude the implementation "during expansion of the distributed antenna system".
Applicant argues, on page 23 second paragraph , that the word "expansion" in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, the limitation "during expansion of the distributed antenna system" is not excluded. On the contrary, adding frequency bands and increasing the output power of the distributed antenna system imply system expansion, and not during initial deployment. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.
Applicant argues, on page 23 second paragraph , that that it would not be obvious to a person of ordinary skill in the art to enable scalability "during expansion of the distributed antenna system" based on any reference to a remote expansion unit (RXU) in the Berlin Reference. The examiner respectfully disagrees. A person of 
Applicant argues, on page 23 last paragraph, requesting withdrawal of the rejection of dependent claims 13 and 16-17 for their dependency from claim 12. The examiner respectfully disagrees. Since claim 12 is maintained rejected, dependent claims 13, and 16-17 are also maintained rejected.
Applicant argues, on page 25 last paragraph, that None of the Notargiacomo, Ke, and/or Berlin references teach or suggest scaling of the remote unit "during expansion of the distributed antenna system" by adding the at least one secondary component to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands; or (2) increase output power of the scalable remote unit. The examiner respectfully disagrees.  Berlin remote expansion unit (RXU) modules are used in a distributed antenna system to add new bands (Berlin [0031] and/or to increase output power (Berlin [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art that RXU modules can be configured and coupled to the RAU modules at any time there is a need for new additional bands or increase in the output power. It would have been obvious to a person of ordinary skill in the art that such need would occur during system expansion.  Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160. Berlin [0076] discloses the RXU 184 during expansion of the distributed antenna system".
Applicant argues, on page 26 second paragraph , that the word "expansion" in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, the limitation "during expansion of the distributed antenna system" is not excluded. On the contrary, adding frequency bands and increasing the output power of the distributed antenna system imply system expansion, and not during initial deployment. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.
Applicant argues, on page 26 second paragraph , that it would not be obvious to a person of ordinary skill in the art to enable scalability "during expansion of the distributed antenna system" based on any reference to a remote expansion unit (RXU) in the Berlin Reference. The examiner respectfully disagrees. A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power. 
Applicant argues, on page 26 last paragraph, requesting withdrawal of the rejection of dependent claims 19 and 20 for their dependency from claim 18. The examiner respectfully disagrees. Since claim 18 is maintained rejected, dependent claims 19 and 20 are also maintained rejected.
Applicant argues, on page 29 second paragraph, that None of the Notargiacomo, Ke, and/or Berlin references teach or suggest scaling of the remote unit "during expansion of the distributed antenna system" by adding the at least one secondary component to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands; or (2) increase output power of the scalable remote unit. The examiner respectfully disagrees. Berlin remote expansion unit (RXU) modules are used in a distributed antenna system to add new bands (Berlin [0031] and/or to increase output power (Berlin [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art that RXU modules can be configured and coupled to the RAU modules at any time there is a need for new additional bands or increase in the output power. It would have been obvious to a person of ordinary skill in the art that such need may occur during system expansion. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160. Berlin [0076] discloses the RXU 184 creates additional flexibility of the system. Berlin [0083] discloses any number of RAUs 102 and RXUs 184 can be implemented. Thus, the application of Berlin RXA modules during expansion of the distributed antenna system".
Applicant argues, on page 29 third paragraph, that the word "expansion" in remote expansion unit (RXU) modules of Berlin is not describing something occurring during system expansion, but this is just the name of a device that uses to expand the reach of the system during initial deployment. The examiner respectfully disagrees. The name expresses the utility of the word at any time. As explained above, Berlin as a whole describes a flexible system implementing the remote expansion unit (RXU) modules to add new bands and increase the output power without anytime restriction. Therefore, the limitation "during expansion of the distributed antenna system" is not excluded. On the contrary, adding frequency bands and increasing the output power of the distributed antenna system imply system expansion and not during initial deployment. Berlin [0064] discloses if additional RF communications bands are needed, the RF communications bands of an existing RAU 14 can be expanded by providing the RXUs 160.
Applicant argues, on page 29 third paragraph, that it would not be obvious to a person of ordinary skill in the art to enable scalability "during expansion of the distributed antenna system" based on any reference to a remote expansion unit (RXU) in the Berlin Reference. The examiner respectfully disagrees. A person of ordinary skill in the art would utilize Berlin system flexibility to enable scalability during anytime as needed to achieve the predictable result of additional band and increased power.

Applicant argues, on page 30 last paragraph, requesting withdrawal of the rejection of dependent claims 3 and 5 for their dependency from claim 1. The examiner respectfully disagrees. Since claim 1 is maintained rejected, dependent 3, and 5 are also maintained rejected.
Applicant argues, on page 31 last paragraph, requesting withdrawal of the rejection of dependent claim 10 for dependency from claim 8. The examiner respectfully disagrees. Since claim 8 is maintained rejected, dependent claim 10 is are also maintained rejected.
Applicant argues, on page 31 second paragraph, requesting withdrawal of the rejection of dependent claim 15 for dependency from claim 12. The examiner respectfully disagrees. Since claim 12 is maintained rejected, dependent claim 15 is also maintained rejected.
Applicant argues, on page 32 second paragraph, requesting withdrawal of the rejection of dependent claim 14 for dependency from claim 12. The examiner respectfully disagrees. Since claim 12 is maintained rejected, dependent claim 14 is also maintained rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-9, 11-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over NOTARGIACOMO (US 20140169794 A1), in view of Ke et al. (US 20170164514 A1), and in further view Berlin et al. (WO 2012/148940 A1).

Regarding claim 1, NOTARGIACOMO teaches A primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) for interconnection NOTARGIACOMO (via module 18 in Fig. 1) with at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form a scalable remote unit (NOTARGIACOMO scalable remote unit 3 in Fig. 1,  NOTARGIACOMO [0079] each of the remote units 3 used comprises several selective amplification units 20 associated with the fourth combiner /separator modules 19, each of which dedicated to a specific frequency band.  Note: selecting the number of modules 19 and 20 provides scaling and adding additional 19 and 20 modules provides additional frequency bands) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with respective antennas) the primary modular component comprising: 
fourth combiner/separator module 19) configured to: 
receive downlink signals indicative of downlink radio frequency signals within a downlink spectrum originating from another unit (NOTARGIACOMO  [0073] separating a single input signal coming from the third combiner/separator module 18)in the distributed antenna system (NOTARGIACOMO  system 1 in Fig. 1); 
a central signal processor (NOTARGIACOMO amplification unit 20 in Fig. 1) communicatively coupled to the upstream transport interface (NOTARGIACOMO Fig. 1 showing the coupling between amplification unit 20 and fourth combiner/separator 19) and configured to: 
convert the downlink signals received at the upstream transport interface into the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0082] a first analogue/digital converter 21 for converting the signals coming from one of the fourth combiner/separator modules 19, NOTARGIACOMO [0121] the first analogue/digital converter 21 of the signals coming from the second combiner /separator means 17 and directed towards the antennas B); 
a radio frequency amplification section communicatively coupled to the central signal processor (NOTARGIACOMO [0079] amplification units 20) and configured to: 
amplification means for amplifying the signals coming from the remote unit 3), using at least a first radio frequency amplifier (NOTARGIACOMO [0085] a first amplifier 27); and 
a radio frequency filtering section communicatively coupled to the radio frequency amplification section (NOTARGIACOMO [0074] a selective amplification unit 20) and configured to: 
filter the at least the first portion of the downlink radio frequency signals (NOTARGIACOMO  [0080] filters such digital signals to select the data of interest) using at least a first radio frequency filter (NOTARGIACOMO [0083] The digital filtering means are composed of a first and a second digital filter 23); and 
provide the at least the first portion of the downlink radio frequency signals to at least one antenna for transmission (NOTARGIACOMO [0086] transmission by means of the antenna B); and
wherein the primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) is configured to be interconnected (NOTARGIACOMO via module 18 in Fig. 1) with the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form the scalable remote unit of the distributed antenna system (Note: selecting the number of modules 19 and 20 provides scaling) by being configured to be:
 electrically interconnected with the at least one secondary modular component using at least one interlink (NOTARGIACOMO via module 18 in Fig. 1 ), wherein the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1)  is electrically compatible with the primary modular component (NOTARGIACOMO [0073] Each of the fourth combiner /separator modules 19 is suitable for separating a single input signal coming from the third combiner /separator module 18 and relating to just one frequency band into a plurality of output signals relating to several operators or, vice versa, for combining a plurality of input signals relating to just one frequency band and to several operators into a single output signal to be sent towards the third combiner /separator module 18); 
NOTARGIACOMO does not teach
The primary modular component being configured to be:
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component. 
In a similar endeavor, Ke et al. teach
The primary modular component being configured to be: mounted to the at least one secondary modular component by physical connection using at least one fastener, The mounting kits 30 arranged in a single-row structure are clamped between the two rows of communications components, which can provide fastening and mounting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified NOTARGIACOMO. by incorporating Ke et al. fastening of the two radios to arrive at the invention.
 The motivation of doing so would have provided fastening and mounting of the primary and secondary modular components.
The combination of NOTARGIACOMO and Ke et al. does not explicitly teach
transmission to at least one subscriber unit;
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands to the scalable remote unit, or (2) increase output power of the scalable remote unit.
In a similar endeavor, Berlin et al. teach
transmission to at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices);
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system (Berlin [0064] expanded ..by providing the RXUs 160, Berlin [0027] The distributed antenna system may further include one or more remote expansion unit (RXU) modules that are operatively coupled to at least one RAU module) to: (1) add new bands to the scalable remote unit (Berlin [0031] The RXU may provide an additional RF communications band or bands), or (2) increase output power of the scalable remote unit (Berlin [0027] The RXU module(s) may be configured to increase the output RF power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO and Ke et al.by incorporating Berlin RXU to arrive at the invention.
The motivation of doing so would have created additional flexibility of the system.

Regarding claim 2, the combination of NOTARGIACOMO, Ke et al.,  and Berlin et al. teaches the primary modular component of claim 1, wherein: 
the radio frequency amplification section is further configured to: 
amplify at least a second portion of the downlink radio frequency signals using at least a second radio frequency amplifier (NOTARGIACOMO  [0079] the remote units 3 used comprises several selective amplification units 20... each of which dedicated to a specific frequency band and to a specific operator); and
the radio frequency filtering section is further configured to: 
filters such digital signals to select the data of interest); and 
 Attorney Docket No. 3188/100.1647US01 32provide the at least the second portion of the downlink radio frequency signals to the at least one antenna (NOTARGIACOMO [0086] transmission by means of the antenna B) for transmission to the at least one subscriber unit ((Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices)).  

Regarding claim 4, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 1, wherein the central signal processor is configured to control attributes of the radio frequency amplification section (Berlin [0114] The output signal from the bandpass filter 1216 is coupled to a variable gain amplifier 1218, which controls the output power of the downlink signal, thereby controlling overall system gain) and the radio frequency filtering section  (Berlin [0133] frequency channel selection is enabled by changing the frequency setting of the local oscillators 1209
The motivation of doing so would have adjusted the signal power and frequency to different desired values. 

Regarding claim 6, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 1, further comprising: 
a downstream transport interface configured to provide the downlink signals indicative of the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0068] a second multiplexer/demultiplexer 16 for simultaneously sending and receiving optical signals ) to at Attorney Docket No. 3188/100.1647US01 33least a second modular component for installation within one of a plurality of remote units of a distributed antenna system (NOTARGIACOMO [0067] The second converter module 10, in the same way, has a second optical/electrical converter 14 suitable for converting an optical input signal coming from the optical fibre cable 4 into a corresponding electrical output signal.)  

Regarding claim 7, the combination of NOTARGIACOMO, Ke et al.,  and Berlin et al. teaches the primary modular component of claim 1, wherein the radio frequency filtering section is communicatively coupled to the at least one antenna (NOTARGIACOMO [0074] a selective amplification unit 20 associated with a respective antenna B) .

Regarding claim 8, NOTARGIACOMO teaches A scalable remote unit (NOTARGIACOMO remote unit 3 in Fig. 1) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with ), the scalable remote unit (NOTARGIACOMO remote unit 3 in Fig. 1) comprising: 
a primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) configured for interconnection (via module 18 in Fig. 1) with at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form a scalable remote unit (NOTARGIACOMO scalable remote unit 3 in Fig. 1,  NOTARGIACOMO [0079] each of the remote units 3 used comprises several selective amplification units 20 associated with the fourth combiner /separator modules 19, each of which dedicated to a specific frequency band.  Note: selecting the number of modules 19 and 20 provides scaling and adding additional 19 and 20 modules provides additional frequency bands) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with respective antennas) by being configured to be:
(2)  electrically interconnected with the at least one secondary modular component using at least one interlink (NOTARGIACOMO via module 18 in Fig. 1 ), wherein the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1)  is electrically compatible with the primary modular component (NOTARGIACOMO [0073] Each of the fourth combiner /separator modules 19 is suitable for separating a single input signal coming from the third combiner /separator module 18 and relating to just one frequency band into a plurality of ); 
the primary modular component including: 
an upstream transport interface (NOTARGIACOMO [0073] fourth combiner/separator module 19) configured to receive downlink signals indicative of downlink radio frequency signals within a downlink spectrum originating from another unit (NOTARGIACOMO  [0073] separating a single input signal coming from the third combiner/separator module 18)in the distributed antenna system (NOTARGIACOMO  system 1 in Fig. 1);  
a central signal processor (NOTARGIACOMO amplification unit 20 in Fig. 1) communicatively coupled to the upstream transport interface (NOTARGIACOMO Fig. 1 showing the coupling between amplification unit 20 and fourth combiner/separator 19) and configured to convert the downlink signals received at the upstream transport interface into the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0082] a first analogue/digital converter 21 for converting the signals coming from one of the fourth combiner/separator modules 19, NOTARGIACOMO [0121] the first analogue/digital converter 21 of the signals coming from ; 
a radio frequency amplification section) communicatively coupled to the central signal processor (NOTARGIACOMO [0079] amplification units 20) and configured to amplify the downlink radio frequency signals (NOTARGIACOMO [0078] amplification means for amplifying the signals coming from the remote unit 3); and 
a radio frequency filtering section communicatively coupled to the radio frequency amplification section (NOTARGIACOMO [0074] a selective amplification unit 20) and configured to filter the downlink radio frequency signals (NOTARGIACOMO [0080] filters such digital signals to select the data of interest) and provide the downlink radio frequency signals to at least one antenna for transmission (NOTARGIACOMO [0086] transmission by means of the antenna B).
NOTARGIACOMO does not teach
The primary modular component being configured to be:
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component. 
In a similar endeavor, Ke et al. teach
The primary modular component being configured to be: mounted to the at least one secondary modular component by physical connection using at least one fastener, The mounting kits 30 arranged in a single-row structure are clamped between the two rows of communications components, which can provide fastening and mounting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified NOTARGIACOMO. by incorporating Ke et al. fastening of the two radios to arrive at the invention.
 The motivation of doing so would have provided fastening and mounting of the primary and secondary modular components.
The combination of NOTARGIACOMO and Ke et al. does not explicitly teach 
transmission to at least one subscriber unit; 
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands to the scalable remote unit, or (2) increase output power of the scalable remote unit.
In a similar endeavor, Berlin et al. teach
transmission to at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices);
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system (Berlin [0064] expanded ..by providing the RXUs 160, Berlin [0027] The distributed antenna system may further include one or more remote expansion unit (RXU) modules that are operatively coupled to at least one RAU module) to: (1) add new bands to the scalable remote unit (Berlin [0031] The RXU may provide an additional RF communications band or bands), or (2) increase output power of the scalable remote unit (Berlin [0027] The RXU module(s) may be configured to increase the output RF power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO and Ke et al.by incorporating Berlin RXU to arrive at the invention.
The motivation of doing so would have created additional flexibility of the system.

Regarding claim 9, the combination of NOTARGIACOMO, Ke et al.,  and Berlin et al. teaches the scalable remote unit of claim 8, wherein: 
the radio frequency amplification section is further configured to: 
amplify at least a second portion of the downlink radio frequency signals using at least a second radio frequency amplifier (NOTARGIACOMO  [0079] the remote units 3 used comprises several selective amplification units 20... each of which dedicated to a specific frequency band and to a specific operator); and
the radio frequency filtering section is further configured to: 
filters such digital signals to select the data of interest); and
Attorney Docket No. 3188/100.1647US01 34provide the at least the second portion of the downlink radio frequency signals to the at least one antenna (NOTARGIACOMO [0086] transmission by means of the antenna B) for transmission to the at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices).  

Regarding claim 11, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the scalable remote unit of claim 8, further comprising:
a downstream transport interface configured to provide the downlink signals indicative of the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0068] a second multiplexer/demultiplexer 16 for simultaneously sending and receiving optical signals ) to at Attorney Docket No. 3188/100.1647US01 33least a second modular component for installation within one of a plurality of remote units of a distributed antenna system (NOTARGIACOMO [0067] The second converter module 10, in the same way, has a second optical/electrical converter 14 suitable for converting an optical input signal ).

Regarding claim 12, NOTARGIACOMO  teaches A primary modular component  (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) for interconnection NOTARGIACOMO (via module 18 in Fig. 1) with at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form a scalable remote unit (NOTARGIACOMO scalable remote unit 3 in Fig. 1,  NOTARGIACOMO [0079] each of the remote units 3 used comprises several selective amplification units 20 associated with the fourth combiner /separator modules 19, each of which dedicated to a specific frequency band.  Note: selecting the number of modules 19 and 20 provides scaling and adding additional 19 and 20 modules provides additional frequency bands) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with respective antennas) the primary modular component comprising: 
 a radio frequency filtering section (NOTARGIACOMO [0074] a selective amplification unit 20)  configured to receive and filter uplink radio frequency signals from at least one antenna (NOTARGIACOMO  [0083] The digital filtering means are composed of a first and a second digital filter 23 and 24 arranged downstream of the first and the second analogue/digital converter 21 and 22 respectively); 
a selective amplification unit 20)) and configured to amplify the uplink radio frequency signals (NOTARGIACOMO  [0078] amplification means for amplifying the signals coming from the remote unit 3, through the communication channel 4, and/or the signals coming from the antenna B);  
Attorney Docket No. 3188/100.1647US01 35a central signal processor (NOTARGIACOMO amplification unit 20 in Fig. 1) communicatively coupled to the radio frequency amplification section (Note: See NOTARGIACOMO Fig. 1) and configured to convert the uplink radio frequency signals into uplink signals indicative of the uplink radio signals within an uplink spectrum (NOTARGIACOMO  [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4); 
an upstream transport interface configured to receive the uplink signals from the central signal processor and to transport the uplink signals to another unit in the distributed antenna system (NOTARGIACOMO  [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4); and
wherein the primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) is configured to be interconnected (NOTARGIACOMO via module 18 in Fig. 1) with at least one secondary middle or lower chain of modules 19 and 20 in Fig. 1) to form the scalable remote unit of the distributed antenna system (Note: selecting the number of modules 19 and 20 provides scaling) by being configured to be:
(2)  electrically interconnected with the at least one secondary modular component using at least one interlink (NOTARGIACOMO via module 18 in Fig. 1 ), wherein the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1)  is electrically compatible with the primary modular component (NOTARGIACOMO [0073] Each of the fourth combiner /separator modules 19 is suitable for separating a single input signal coming from the third combiner /separator module 18 and relating to just one frequency band into a plurality of output signals relating to several operators or, vice versa, for combining a plurality of input signals relating to just one frequency band and to several operators into a single output signal to be sent towards the third combiner /separator module 18); 
wherein additional bands are added to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands. Note: adding additional 19 and 20 modules provides additional frequency bands) or output power is increased for the scalable remote maintaining high power levels at the antenna input, because amplification is done separately for each operator and for each frequency band) by adding additional modular components to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands). 
NOTARGIACOMO does not teach
The primary modular component being configured to be:
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component. 
In a similar endeavor, Ke et al. teach
The primary modular component being configured to be: 
mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component (Ke [0039] The mounting kits 30 arranged in a single-row structure are clamped between the two rows of communications components, which can provide fastening and mounting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified NOTARGIACOMO. by incorporating Ke et al. fastening of the two radios to arrive at the invention.

The combination of NOTARGIACOMO and Ke et al. does not explicitly teach
transmission to at least one subscriber unit; 
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands to the scalable remote unit, or (2) increase output power of the scalable remote unit.
In a similar endeavor, Berlin et al. teach
transmission to at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices);
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system (Berlin [0064] if additional RF communications bands are needed,.. the RF communications bands of an existing RAU 14 can be expanded ..by providing the RXUs 160, Berlin [0027] The distributed antenna system may further include one or more remote expansion unit (RXU) modules that are operatively coupled to at least one RAU module) to: (1) add new bands to the scalable remote unit (Berlin [0031] The RXU may provide an additional RF communications band or bands), or (2) The RXU module(s) may be configured to increase the output RF power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO and Ke et al.by incorporating Berlin RXU to arrive at the invention.
The motivation of doing so would have created additional flexibility of the system.

Regarding claim 13, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 12, wherein: 
the radio frequency filtering section is further configured to receive and filter second uplink radio frequency signals from at least one subscriber unit (Berlin [0035] the antenna 32 is also configured to receive wireless RF communications from client devices 24 in the antenna coverage area 20) using at least one antenna (NOTARGIACOMO Fig. 1 showing multiple selective amplification units 20, each connected to an antenna B and comprising amplifier 28 filter 24, and NOTARGIACOMO  [0029] said remote unit comprises at least a selective amplification unit associated with said second radio communication set); 
the radio frequency amplification section is further configured to amplify the second uplink radio frequency signals amplifier (NOTARGIACOMO  [0032] amplification means of the signals coming from said main unit, through said communication channel, and/or of the signals coming from said second radio communication set); 
analogue/digital conversion means of the signals coming from said main unit, through said communication channel, and/or of the signals coming from said second radio communication set); and
the upstream transport interface is further configured to receive the second uplink signals form the central signal processor and transport the uplink signals to another unit in the distributed antenna system (NOTARGIACOMO [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4).  


Regarding claim 16, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 12, further comprising:  
Attorney Docket No. 3188/100.1647US01 36a downstream transport interface (NOTARGIACOMO [0068] the second electrical/optical converter 15) configured to receive uplink signals indicative of second uplink radio frequency signals within the uplink spectrum from a second module component (NOTARGIACOMO [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4) for installation The system 1 comprises one or more remote units 3).

Regarding claim 17, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 12, wherein the radio frequency filtering section is communicatively coupled to the at least one antenna (NOTARGIACOMO [0074] a selective amplification unit 20 associated with a respective antenna B).

Regarding claim 18, NOTARGIACOMO teaches A scalable remote unit (NOTARGIACOMO remote unit 3 in Fig. 1) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with respective antennas), the scalable remote unit (NOTARGIACOMO remote unit 3 in Fig. 1) comprising: 
a primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) configured for interconnection (NOTARGIACOMO via module 18 in Fig. 1 ) with at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form a scalable remote unit (NOTARGIACOMO scalable remote unit 3 in Fig. 1,  NOTARGIACOMO [0079] each of the remote units 3 used comprises several selective amplification units 20 associated with the fourth combiner /separator modules 19, each of which .  Note: selecting the number of modules 19 and 20 provides scaling and adding additional 19 and 20 modules provides additional frequency bands) of a distributed antenna system (NOTARGIACOMO [0006] the remote units are provided with respective antennas) by being configured to be:
(2)  electrically interconnected with the at least one secondary modular component using at least one interlink (NOTARGIACOMO via module 18 in Fig. 1 ), wherein the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1)  is electrically compatible with the primary modular component (NOTARGIACOMO [0073] Each of the fourth combiner /separator modules 19 is suitable for separating a single input signal coming from the third combiner /separator module 18 and relating to just one frequency band into a plurality of output signals relating to several operators or, vice versa, for combining a plurality of input signals relating to just one frequency band and to several operators into a single output signal to be sent towards the third combiner /separator module 18); 
wherein additional bands are added to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands. Note: adding additional 19 and 20 modules provides additional frequency bands) or output power is increased for the scalable remote unit (NOTARGIACOMO [0131] maintaining high power levels at the antenna input, because amplification is done separately for each operator and for each frequency band) by adding additional modular components to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands), the modular component including: 
an upstream transport interface (NOTARGIACOMO [0073] fourth combiner/separator module 19) configured to receive downlink signals indicative of downlink radio frequency signals within a downlink spectrum originating from another unit (NOTARGIACOMO  [0073] separating a single input signal coming from the third combiner/separator module 18)in the distributed antenna system (NOTARGIACOMO  system 1 in Fig. 1);
a central signal processor NOTARGIACOMO amplification unit 20 in Fig. 1) communicatively coupled to the upstream transport interface (NOTARGIACOMO Fig. 1 showing the coupling between amplification unit 20 and fourth combiner/separator 19) and configured to  convert the downlink signals received at the upstream transport interface into the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0082] a first analogue/digital converter 21 for converting the signals coming from one of the fourth NOTARGIACOMO [0121] the first analogue/digital converter 21 of the signals coming from the second combiner /separator means 17 and directed towards the antennas B);
a radio frequency amplification section communicatively coupled to the central signal processor (NOTARGIACOMO [0079] amplification units 20) and configured to amplify the downlink radio frequency signals (NOTARGIACOMO [0078] amplification means for amplifying the signals coming from the remote unit 3); and 
a radio frequency filtering section communicatively coupled to the radio frequency amplification section (NOTARGIACOMO [0074] a selective amplification unit 20) and configured to filter the downlink radio frequency signals (NOTARGIACOMO [0080] filters such digital signals to select the data of interest) and provide the downlink radio frequency signals to at least one antenna for transmission (NOTARGIACOMO [0086] transmission by means of the antenna B).
NOTARGIACOMO does not teach
The primary modular component being configured to be:
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component. 

The primary modular component being configured to be:
 (1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component (Ke [0039] The mounting kits 30 arranged in a single-row structure are clamped between the two rows of communications components, which can provide fastening and mounting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified NOTARGIACOMO. by incorporating Ke et al. fastening of the two radios to arrive at the invention.
 The motivation of doing so would have provided fastening and mounting of the primary and secondary modular components.
The combination of NOTARGIACOMO and Ke et al. does not explicitly teach 
transmission to at least one subscriber unit; 
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands to the scalable remote unit, or (2) increase output power of the scalable remote unit.
In a similar endeavor, Berlin et al. teach
transmission to at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) );
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system (Berlin [0064] if additional RF communications bands are needed,.. the RF communications bands of an existing RAU 14 can be expanded ..by providing the RXUs 160, Berlin [0027] The distributed antenna system may further include one or more remote expansion unit (RXU) modules that are operatively coupled to at least one RAU module) to: (1) add new bands to the scalable remote unit (Berlin [0031] The RXU may provide an additional RF communications band or bands), or (2) increase output power of the scalable remote unit (Berlin [0027] The RXU module(s) may be configured to increase the output RF power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO and Ke et al.by incorporating Berlin RXU to arrive at the invention.
The motivation of doing so would have created additional flexibility of the system.

Regarding claim 19, , the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the scalable remote unit of claim 18, wherein: 
the radio frequency filtering section is further configured to receive and filter second uplink radio frequency signals from at least one subscriber unit using at least one antenna (Berlin [0035] the antenna 32 is also configured to receive 24 in the antenna coverage area 20, and NOTARGIACOMO [0029] said remote unit comprises at least a selective amplification unit associated with said second radio communication set);
the radio frequency amplification section is further configured to amplify the second uplink radio frequency signals amplifier (NOTARGIACOMO  [0079] the remote units 3 used comprises several selective amplification units 20... each of which dedicated to a specific frequency band and to a specific operator); 
the central signal processor is further configured to convert the second uplink radio frequency signals into second uplink signals indicative of the second uplink radio signals within an uplink spectrum (NOTARGIACOMO [0030] analogue/digital conversion means of the signals coming from said main unit, through said communication channel, and/or of the signals coming from said second radio communication set); and
the upstream transport interface is further configured to receive the second uplink signals form the central signal processor and transport the uplink signals to another unit in the distributed antenna system (NOTARGIACOMO [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4).  

Regarding claim 20, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the remote unit of claim 18, further comprising:
 Attorney Docket No. 3188/100.1647US01 36a downstream transport interface (NOTARGIACOMO [0068] the second electrical/optical converter 15) configured to receive uplink signals indicative of second uplink radio frequency signals within the uplink spectrum from a second module component for installation within one of a plurality of remote units of a distributed antenna system (NOTARGIACOMO [0067] a second electrical/optical converter 15 suitable for converting an electrical input signal into a corresponding optical output signal to be sent through the optical fibre cable 4).
 
Regarding claim 21, NOTARGIACOMO teach A primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) for interconnection NOTARGIACOMO (via module 18 in Fig. 1) with at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form a scalable remote unit (NOTARGIACOMO scalable remote unit 3 in Fig. 1,  NOTARGIACOMO [0079] each of the remote units 3 used comprises several selective amplification units 20 associated with the fourth combiner /separator modules 19, each of which dedicated to a specific frequency band.  Note: selecting the number of modules 19 and 20 provides scaling and adding additional 19 and 20 modules provides additional frequency bands) of a distributed antenna system the remote units are provided with respective antennas) the primary modular component comprising: 
an upstream transport interface (NOTARGIACOMO [0073] fourth combiner/separator module 19) configured to: 
 receive downlink signals indicative of downlink radio frequency signals within a downlink spectrum originating from another unit (NOTARGIACOMO  [0073] separating a single input signal coming from the third combiner/separator module 18)in the distributed antenna system (NOTARGIACOMO  system 1 in Fig. 1); 
a central signal processor (NOTARGIACOMO amplification unit 20 in Fig. 1) communicatively coupled to the upstream transport interface (NOTARGIACOMO Fig. 1 showing the coupling between amplification unit 20 and fourth combiner/separator 19) and configured to: 
convert the downlink signals received at the upstream transport interface into the downlink radio frequency signals within the downlink spectrum (NOTARGIACOMO [0082] a first analogue/digital converter 21 for converting the signals coming from one of the fourth combiner/separator modules 19, NOTARGIACOMO [0121] the first analogue/digital converter 21 of the signals coming from the second combiner /separator means 17 and directed towards the antennas B); 
amplification units 20) and configured to: 
amplify at least a first portion of the downlink radio frequency signals (NOTARGIACOMO [0078] amplification means for amplifying the signals coming from the remote unit 3), using at least a first radio frequency amplifier (NOTARGIACOMO [0085] a first amplifier 27; 
a radio frequency filtering section communicatively coupled to the radio frequency amplification section (NOTARGIACOMO [0074] a selective amplification unit 20) and configured to:
filter the at least the first portion of the downlink radio frequency signals (NOTARGIACOMO  [0080] filters such digital signals to select the data of interest) using at least a first radio frequency filter (NOTARGIACOMO [0083] The digital filtering means are composed of a first and a second digital filter 23); and 
provide the at least the first portion of the downlink radio frequency signals to at least one antenna for transmission (NOTARGIACOMO [0086] transmission by means of the antenna B); and
wherein the primary modular component (NOTARGIACOMO upper chain of modules 19 and 20 in Fig. 1) is configured to be physically interconnected (NOTARGIACOMO via module 18 in Fig. 1) with the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1) to form the scalable remote unit of the distributed antenna Note: selecting the number of modules 19 and 20 provides scaling) by being configured to be:
(2)  electrically interconnected with the at least one secondary modular component using at least one interlink (NOTARGIACOMO via module 18 in Fig. 1 ), wherein the at least one secondary modular component (NOTARGIACOMO middle or lower chain of modules 19 and 20 in Fig. 1)  is electrically compatible with the primary modular component (NOTARGIACOMO [0073] Each of the fourth combiner /separator modules 19 is suitable for separating a single input signal coming from the third combiner /separator module 18 and relating to just one frequency band into a plurality of output signals relating to several operators or, vice versa, for combining a plurality of input signals relating to just one frequency band and to several operators into a single output signal to be sent towards the third combiner /separator module 18); 
wherein additional bands are added to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands. Note: adding additional 19 and 20 modules provides additional frequency bands) or output power is increased for the scalable remote unit (NOTARGIACOMO [0131] maintaining high power levels at the antenna ) by adding additional modular components to the scalable remote unit (NOTARGIACOMO [0072] The use of fourth combiner /separator modules 19, in different numbers depending on the number of the frequency bands). 
NOTARGIACOMO does not explicitly teach 
transmission to at least one subscriber unit; and
NOTARGIACOMO does not teach
the primary and secondary components within a housing; and
The primary modular component being configured to be:
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component. 
In a similar endeavor, Ke et al. teach
the primary and secondary components within a housing (Ke [0019] the heat dissipation fins and the remote radio body together form an accommodating cavity); and
The primary modular component being configured to be: 
(1) mounted to the at least one secondary modular component by physical connection using at least one fastener, wherein the at least one secondary modular component is mechanically compatible with the primary modular component (Ke [0039] The mounting kits 30 arranged in a single-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified NOTARGIACOMO. by incorporating Ke et al. fastening of the two radios to arrive at the invention.
 The motivation of doing so would have provided fastening and mounting of the primary and secondary modular components.
The combination of NOTARGIACOMO and Ke et al. does not explicitly teach 
transmission to at least one subscriber unit; 
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system to: (1) add new bands to the scalable remote unit, or (2) increase output power of the scalable remote unit.
In a similar endeavor, Berlin et al. teach
transmission to at least one subscriber unit (Berlin [0007] The distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices);
wherein the at least one secondary modular component can be added to the scalable remote unit during expansion of the distributed antenna system (Berlin [0064] if additional RF communications bands are needed,.. the RF communications bands of an existing RAU 14 can be expanded ..by Berlin [0027] The distributed antenna system may further include one or more remote expansion unit (RXU) modules that are operatively coupled to at least one RAU module) to: (1) add new bands to the scalable remote unit (Berlin [0031] The RXU may provide an additional RF communications band or bands), or (2) increase output power of the scalable remote unit (Berlin [0027] The RXU module(s) may be configured to increase the output RF power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO and Ke et al.by incorporating Berlin RXU to arrive at the invention.
The motivation of doing so would have created additional flexibility of the system.

Claim 3, 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NOTARGIACOMO (US 20140169794 A1), in view of Ke et al. (US 20170164514 A1), in further view of Berlin (WO 2012/148940 A1), and in further view of Fischer et al. (US 20140241224 A1).

Regarding claim 3, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the modular component of claim 2, but does not teach
further comprising: 
a combining device communicatively coupled between the radio frequency filtering section and the at least one antenna; 
wherein the radio frequency filtering section is configured to: 

provide the at least the second portion of the downlink radio frequency signals to the combining device using a second signal path; 
wherein the combining device is configured to: 
combine the at least first portion of the downlink radio frequency signals with the second portion of the downlink radio frequency signals into a combined downlink radio frequency signal; and 
provide the combined downlink radio frequency to the at least one antenna for transmission to the at least one subscriber unit.  
In a similar endeavor, Fischer et al. teach
a combining device (Fischer RF Diplexer 610 in Fig. 6C) communicatively coupled between the radio frequency filtering section (Fischer RF conversion module 504C-1 and RF conversion module 504C-2 in Fig 6C) and the at least one antenna (Fischer antenna 116 in Fig. 6C); 
wherein the at least the radio frequency filtering section is configured to: 
provide the at least the first portion of the downlink radio frequency signals to a combining device using a first signal path (Fischer [0061] each RF conversion module 504 is configured to convert at least one downlink signal into a downlink radio frequency (RF) signal in a radio frequency band , and Fischer RF conversion module 504C-1 in Fig. 6C); 
RF conversion module 504C-2 in Fig. 6C) ; 
wherein the combining device is configured to: 
combine the first portion of the downlink radio frequency signals with the second portion of the downlink radio frequency signals into a combined downlink radio frequency signal (Fischer [0070] RF conversion modules 504C-1 and 504C-2 are both coupled to a single antenna 116 through RF diplexer 610. The RF diplexer 610 diplexes the duplexed downlink); and 
provide the combined downlink radio frequency to the at least one antenna (Fischer [0070] RF conversion modules 504C-1 and 504C-2 are both coupled to a single antenna 116 through RF diplexer 610. The RF diplexer 610 diplexes the duplexed downlink) for transmission to the at least one subscriber unit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al. et al.by incorporating Fischer to arrive at the invention.
The motivation of doing so would have transmitted multiple signals using a single antenna.

Regarding claim 5 the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al. teaches the modular component of claim 1, but does not teach
further comprising: 
a power supply configured to provide power to the upstream transport interface, the central signal processor, the radio frequency amplification section, and the radio frequency filtering section.
In a similar endeavor, Fischer et al. teach
a power supply configured to provide power to the upstream transport interface, the central signal processor, the radio frequency amplification section, and the radio frequency filtering section (Fischer [0035] the optional power supply 208 provides power to the various elements of the channelized broadband conversion unit 102A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al. by incorporating Fischer to arrive at the invention.
The motivation of doing so would have provided the power required to operate the remote unit modules.

Regarding claim 10 the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al.  teaches the remote unit of claim 9, but does not teach
further comprising: 

wherein the at least the radio frequency filtering section is configured to: 
provide the first portion of the downlink radio frequency signals to a combining device using a first signal path; 
provide the at least the second portion of the downlink radio frequency signals to the combining device using a second signal path; 
wherein the combining device is configured to: 
combine the first portion of the downlink radio frequency signals with the second portion of the downlink radio frequency signals into a combined downlink radio frequency signal; and 
provide the combined downlink radio frequency to the at least one antenna for transmission to the at least one subscriber unit.  
In a similar endeavor, Fischer et al. teach
a combining device (Fischer RF Diplexer 610 in Fig. 6C) communicatively coupled between the radio frequency filtering section (Fischer RF conversion module 504C-1 and RF conversion module 504C-2 in Fig 6C) and the at least one antenna (Fischer antenna 116 in Fig. 6C); 
wherein the at least the radio frequency filtering section is configured to: 
provide the at least the first portion of the downlink radio frequency signals to a combining device using a first signal path (Fischer [0061] each RF conversion module 504 is configured to convert at least one downlink signal into a downlink radio frequency (RF) signal  and Fischer RF conversion module 504C-1 in Fig. 6C); 
provide the at least the second portion of the downlink radio frequency signals to the combining device using a second signal path (Fischer RF conversion module 504C-2 in Fig. 6C) ; 
wherein the combining device is configured to: 
combine the first portion of the downlink radio frequency signals with the second portion of the downlink radio frequency signals into a combined downlink radio frequency signal (Fischer [0070] RF conversion modules 504C-1 and 504C-2 are both coupled to a single antenna 116 through RF diplexer 610. The RF diplexer 610 diplexes the duplexed downlink); and 
provide the combined downlink radio frequency to the at least one antenna (Fischer [0070] RF conversion modules 504C-1 and 504C-2 are both coupled to a single antenna 116 through RF diplexer 610. The RF diplexer 610 diplexes the duplexed downlink) for transmission to the at least one subscriber unit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al. by incorporating Fischer to arrive at the invention.
The motivation of doing so would have transmitted multiple signals using a single antenna.

Regarding claim 15, the combination of NOTARGIACOMO, Ke et al.,   and Berlin et al. teaches the modular component of claim 12, but does not teach
further comprising:
 a power supply configured to provide power to the upstream transport interface, the central signal processor, the radio frequency amplification section, and the radio frequency filtering section.  
In a similar endeavor, Fischer et al. teach
a power supply configured to provide power to the upstream transport interface, the central signal processor, the radio frequency amplification section, and the radio frequency filtering section (Fischer [0035] the optional power supply 208 provides power to the various elements of the channelized broadband conversion unit 102A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of NOTARGIACOMO, Ke et al., and Berlin et al. by incorporating Fischer to arrive at the invention.
The motivation of doing so would have provided the power required to operate the remote unit modules.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NOTARGIACOMO (US 20140169794 A1), in view of Ke et al. (US 20170164514 A1), in .

Regarding claim 14, the combination of NOTARGIACOMO, Ke et al., and Berlin et al. teaches the primary modular component of claim 12, but does not teach
wherein the central signal processor is configured to control attributes of the radio frequency amplification section and the radio frequency filtering section.
In a similar endeavor, McKay teaches
wherein the central signal processor is configured to control attributes of the radio frequency amplification section (McKay [0114] The output signal from the bandpass filter 1216 is coupled to a variable gain amplifier 1218, which controls the output power of the downlink signal, thereby controlling overall system gain) and the radio frequency filtering section (McKay [0133] frequency channel selection is enabled by changing the frequency setting of the local oscillators 1209
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified. the combination of NOTARGIACOMO, Ke et al., and Berlin et al. by incorporating McKay to arrive at the invention 
The motivation of doing so would have adjusted the signal power and frequency to different desired values. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644